                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

CHARLEY JAMES                                            CIVIL ACTION NO. 20-0308

                                                         SECTION P
VS.
                                                         JUDGE TERRY A. DOUGHTY

SHERIFF SAMMY BYRD, ET AL.                               MAG. JUDGE KAREN L. HAYES

                                          JUDGMENT

       The Report and Recommendation [Doc. No. 11] of the Magistrate Judge having been

considered, together with the written objection [Doc. No. 12] thereto filed with this Court, and,

after a de novo review of the record, finding that the Magistrate Judge’s Report and

Recommendation is correct and that judgment as recommended therein is warranted,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Charley James’s

motion, [doc. # 5], is DENIED.

       MONROE, LOUISIANA, this 27th day of March, 2020.



                                                  ______________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
